Citation Nr: 1503755	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to an increased rating for left knee osteoarthritis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee osteoarthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, on behalf of the RO in Columbia, South Carolina.  Jurisdiction of this case belongs to the RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

2.  Throughout the rating period on appeal, the service-connected left and right knee disabilities have been manifested by some complaints of pain with functional impairment comparable to limitation of left and right knee flexion to no less than 110 degrees, with full extension; complaints of locking in the right knee; instability of the right and left knees has not been shown. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating in excess of 10 percent for left knee and right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2014).

3.  The criteria for entitlement to a separate 10 percent rating for right knee symptoms associated with the removal of semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that the service-connected disability has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities  accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

	(CONTINUED ON NEXT PAGE)


Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Carpal tunnel

Service treatment records show no complaints, diagnosis, or treatment of carpal tunnel syndrome.

At an August 2012 VA examination, the Veteran asserted that she had problems with both wrists during service, and in her Notice of Disagreement she asserted that her carpal tunnel syndrome is due to her using a scope in service for 16 years.  

Medical records associated with the claims file reveal that the Veteran was diagnosed with left wrist carpal tunnel syndrome in October 2011 and right wrist carpal tunnel syndrome in July 2012. Additionally, no carpal tunnel syndrome or related complaints were noted at the Veteran's April 2004 VA pre-discharge examination, and no claim related to her wrists was made on the Veteran's March 2004 VA Form 21-526, pre-discharge claim for benefits.  

Carpal tunnel syndrome was not shown during service, and an August 2012 VA examiner specifically stated that the Veteran's carpal tunnel syndrome was not related to the Veteran's military service.  Significantly, there is no competent medical opinion linking carpal tunnel syndrome to service.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's carpal tunnel syndrome and her active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of her carpal tunnel syndrome.  She is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether carpal tunnel syndrome is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of her carpal tunnel syndrome are not competent evidence as to a nexus.  In sum, the criteria for service connection for carpal tunnel syndrome have not been established.

Since the competent evidence of record fails to indicate that the Veteran had carpal tunnel syndrome during service or within a year of discharge from service, or that carpal tunnel disability has been etiologically related to service, service connection for carpal tunnel syndrome is not warranted.

Applicable Laws and Analysis for increased rating claims

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Knees

By rating action in June 2004 service connection for left and right knee osteoarthritis (status post-operative medial meniscectomy) was established, and a rating of 10 percent was assigned, effective July 1, 2004.  The Veteran's claim for an increased rating for service-connected left and right knee disability was received on November 24, 2010, and the rating period on appeal is from November 24, 2009, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Medical records reveal diagnoses of left and right knee degenerative joint disease, and during service the Veteran underwent right knee partial medial meniscectomy and left knee arthroscopic surgery.  The Veteran has undergone right knee cortisone injections (including in September 2011) and has complained of intermittent locking, swelling, and some instability in her right knee, but no locking or instability in her left knee.  She has been issued a knee brace but did not find it useful.  The Veteran has complained of constant bilateral knee pain which worsened when using stairs.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under Diagnostic code 5259, symptoms associated with the removal of semilunar cartilage in her right knee warrant a 10 percent rating.  

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

As for ratings in excess of 10 percent based on limitation of flexion or extension of the Veteran's knees, medical records (including VA examinations in January 2011 and August 2012) have revealed essentially full left and right knee extension and flexion to no less than 110 degrees.  Based on the above findings, the criteria are not met for the next-higher rating under Diagnostic Code 5260 or 5261.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left or right knee flexion or left or right knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

As Diagnostic Code 5257, medical findings do not reflect recurrent subluxation or lateral instability.  The Veteran denied instability at the August 2012 VA examination, and the multiple McMurray's and drawer testing undertaken during the appeal has been negative.  As such, Diagnostic Code 5257 is not for application.

As for Diagnostic Code 5262, this section is not for application as there is no evidence of malunion of the tibia and fibula with moderate knee disability.

With regard to Diagnostic Code 5258, dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion, the Veteran's complaints of pain are contemplated in her current 10 percent rating, and her reports of locking in the right knee are contemplated by the separate 10 percent rating being provided under Diagnostic Code 5259 for symptomatic removal of cartilage. She has not demonstrated the presence of effusion of the knees during this claim, and has denied locking of the left knee, thus she does not meet the criteria for compensation under this provision.

The Board finds that a separate rating under Diagnostic Code 5259 for the symptomatic removal of cartilage in her right knee is appropriate in this case based on the Veteran's reported symptoms during the appeal, to include locking of the knee. 

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  While pain on motion has been demonstrated, findings do not indicate a disability picture comparable to having left or right knee flexion limited to the degrees necessary in order to achieve the next higher evaluations under Diagnostic Code 5260 or 5261. The Board observes that the August 2012 VA examiner noted that the Veteran did not have additional loss of motion upon repetitive use.

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences concerning her disability of the knees.  See Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of her knee disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's knee disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

In sum, ratings in excess of 10 percent are not warranted for osteoarthritis of either knee.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  However, a separate 10 percent rating for symptomatic removal of the cartilage in the right knee is awarded.


ORDER

Service connection for left and right carpal tunnel syndrome is denied.

A rating greater than 10 percent for left knee osteoarthritis is denied.

An rating greater than 10 percent for right knee osteoarthritis is denied.

A separate 10 percent rating for right knee symptoms associated with the removal of semilunar cartilage have been met, subject to the applicable law governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


